UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 033-20897 HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) 22121 17th Avenue S.E., Suite 112 Bothell, Washington 98021 (425) 402-8400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ý Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Pursuant to the requirements of the Securities Exchange Act of 1934, Helix BioMedix, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. HELIX BIOMEDIX, INC. (Registrant) By: /s/ R. Stephen Beatty December 31,2012 Name: R. Stephen Beatty Title: President and Chief Executive Officer (Duly Authorized Officer)
